Citation Nr: 1101397	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-24 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent from 
July 31, 2006, and a rating in excess of 50 percent from 
September 10, 2007, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who had active service from February 
1969 to October 1970. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York.  The 
Veteran had a hearing scheduled before the Board at the RO; 
however, in August 20008 he withdrew his hearing request.


FINDINGS OF FACT

1.  For the period from July 31, 2006, through September 9, 2007, 
the evidence demonstrates the Veteran's PTSD was manifested by 
symptoms including occupational and social impairment with no 
more than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms of depressed mood, anxiety, suspiciousness, and chronic 
sleep impairment.

2.  For the period from September 10, 2007, the evidence 
demonstrates that the Veteran's PTSD has been manifested by no 
more than occupational and social impairment with deficiencies in 
most areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
from July 31, 2006 through September 9, 2007, for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial rating of 70 percent from 
September 10, 2007, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

For the PTSD issue decided herein, the appeal is from the initial 
rating assigned with the grant of service connection.  The 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  The Veteran is exercising his right to 
appeal the staged ratings assigned.  Regardless, a July 2007 
statement of the case (SOC), July 2008 and May 2009 supplemental 
SOCs (SSOCs), and June 2008 and November letters from the RO 
properly provided the Veteran notice of the criteria for rating 
PTSD, as well as further notice on the downstream issue of an 
increased initial rating, including of what the evidence showed, 
and why the current staged ratings were assigned.  The Veteran 
has had ample opportunity to respond/supplement the record.  He 
is not prejudiced by this process; notably, he does not allege 
that notice in this case was less than adequate or that he is 
prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 
128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  The RO arranged for a VA examination in 
October 2006 and January 2009.  Evidentiary development is 
complete.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

Law and Regulations - Initial Rating Claim

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire appeal 
period is for consideration, and separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 
119 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994). 

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)
30

38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Do not include 
impairment in functioning due to physical (or environmental) 
limitations. 

100 - 
91
Superior functioning in a wide range of activities, 
life's problems never seem to get out of hand, is sought 
out by others because of his/her many positive 
qualities. No symptoms.
90 - 81
Absent of minimal symptoms (e.g., mild anxiety before an 
exam), good functioning in all areas, interested and 
involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns (e.g., an occasional 
argument with family members). 
80
?
?
71
If symptoms are present, they are transient and 
expectable reactions to psycho-social stressors (e.g., 

